Citation Nr: 0619635	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-29 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right heel spur.  

2.  Entitlement to an evaluation in excess of 10 percent for 
lower dorsal spondylosis with lumbar arthritis, on appeal 
from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from July 1962 to July 1965 
and from August 1985 to August 2002.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2002 decision by the RO 
which, in part, granted service connection for dorsal 
spondylosis with lumbar arthritis and assigned a 10 percent 
evaluation, and denied service connection for right heel 
spur.  

The issue of an increased rating for dorsal spondylosis with 
lumbar arthritis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim 
decided herein has been obtained by VA.  

2.  The veteran's right heel spur is at least as likely as 
not related to military service.  


CONCLUSION OF LAW

The veteran's right heel spur was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§  3.159, 3.102, 3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim of service connection for right 
heel spur, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

Prior to initial adjudication of the claim, a letter, dated 
in July 2002, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was needed to 
substantiate his claim and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
The veteran's service medical records and all VA and private 
medical records identified by the veteran have been obtained 
and associated with the claims file.  There is no indication 
in the record that any additional evidence relevant to the 
issue to be decided herein is available and not part of the 
claims file.  

In light of the favorable decision herein, the Board finds 
that any VA deficiency in complying with VCAA is harmless 
error and that no useful purpose would be served by remanding 
the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Laws & Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Right Heel Spur

The service medical records show that the veteran was treated 
for right heel pain with cortisone injections on several 
occasions from April to July 1996.  In May 1996, the veteran 
reported that he was 70 percent better since the first 
injection in April, and was given a another injection and 
told not to run.  There was still some tenderness in the 
right heel when seen in July 1996.  He was told to continue 
taking Motrin and to limit his physical activities initially, 
and then to gradually increase them.  He was also given 
orthotics (shoe) inserts.  The service medical records show 
no further complaints or treatment for any problems related 
to his right heel during service.  The veteran noted a 
history of treatment for right heel spurs on a Report of 
Medical History for retirement from service in March 2002.  
However, no specific abnormalities were noted on examination 
at that time.  The separation examination showed his lower 
extremities and feet were normal.  

When examined by VA in October 2002, the veteran reported a 
history of bilateral heel spurs and treatment with cortisone 
injections in service, but said that they did not give him 
any problems at that time.  On examination, there was no 
tenderness to palpation of the right heel.  The diagnoses 
include history of bilateral heel spurs, not problematic at 
this time.  

Private medical records show that the veteran was treated for 
right heel pain of two weeks duration in April 2003.  On 
examination, the right heel was tender to palpation with good 
range of motion in the foot.  He was fitted for an orthotics 
boot with intrinsic heel spur pads.  

Given the veteran's medical history of treatment with 
injections and orthotics for problems with his right heel, 
diagnosed as right heel spur syndrome in service, and his 
recent treatment for recurring heel pain with injections and 
continued need for heel inserts, the Board finds that the 
doctrine of reasonable doubt is applicable in this case, and 
that service connection for right heel spur is warranted.  
See also 38 C.F.R. § 3.307(c)(2005).


ORDER

Service connection for right heel spur is granted.  


REMAND

Concerning the veteran's back disability, the Board notes 
that although the veteran was examined by VA in October 2002, 
the examiner did not provide any findings to assess the 
degree of functional impairment of the veteran's back 
disability under 38 C.F.R. §§ 4.40, 4.45, or the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that case, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), held that any identified 
functional loss should be, if feasible, expressed in terms of 
additional range of motion loss.  

Furthermore, the evidence of record shows that the veteran 
was seen for increased back pain on a couple of occasions in 
2003, subsequent to the October 2002 VA examination.  (See 
May 2003 treatment report).  A private report in April 2005, 
indicated that the veteran sustained a right shoulder injury 
at work in April 2005, and that he had increased back pain 
ever since the injury.  (See September 2005 treatment 
report).  Additional private medical records include an 
August 2005 MRI of the lumbar spine which revealed 
degenerative changes with multiple disc bulges from L1 
through L5 levels.  

Additionally, the Board notes that during the pendency of 
this appeal, the rating criteria for the spine were revised 
twice, effective September 23, 2002, and September 26, 2003.  
The revised regulations were not considered by the RO, nor 
were they provided to the veteran in the October 2003 
statement of the case.  The Board is required to consider the 
claim in light of both the former and the revised rating 
criteria to determine which regulation is more favorable to 
the veteran, and apply the more favorable regulation.  
VAOPGCPREC 11-97.  Therefore, it is imperative that the 
examiner be provided a copy of all sets of criteria so that 
he/she can enter relevant findings for evaluation purposes.  

Given the medical complexity of this case, the absence of 
relevant clinical evidence, and the failure to consider all 
possible rating criteria, the Board finds that further 
development of the record is necessary.  

VA's duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Comprehensive 
findings conforming to the regulations are needed to evaluate 
the claims for increased ratings.  "The Board's 
consideration of factors which are wholly outside the rating 
criteria provided by the regulation is error as a matter of 
law."  Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The RO should obtain records from all 
medical care providers, VA and non-VA, 
who treated the veteran for his back 
disability since September 2005.  If 
records cannot be obtained, this should 
be noted in the claims folder, and the 
veteran should be notified and so 
advised.  

2.  The veteran should be afforded VA 
orthopedic examination to determine the 
current severity of his service-connected 
back disability.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
examiner for review of pertinent 
documents therein, and a notation to the 
effect that this record review took place 
should be included in the reports.  In 
addition, the examiner should be provided 
all rating criteria for the spine, so 
that findings (or the lack thereof) 
comporting with such criteria can be 
made.  The examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.  

The examiner should respond to the 
following:  

I.  The examiner should note any 
limitation of motion in the thoracic 
and lumbar spine, and indicate what 
is considered normal range of 
motion.  

II  The examiner should determine 
whether the back exhibits weakened 
movement, excess fatigability, or 
incoordination which is attributable 
to the service-connected disability.  
If feasible, these determinations 
should be expressed in terms of the 
degree of additional loss of range 
of motion or favorable, intermediate 
or unfavorable ankylosis.  

III  The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
thoracic and lumbar spine is used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable, 
intermediate or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  

The examiner should be advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
veteran's disability in accordance with 
the specified criteria.  If the examiner 
finds that it is not feasible to answer a 
particular question or follow a 
particular instruction, that should be 
indicated and an explanation provided.  
The clinical findings and reasons upon 
which any opinion is based should be 
clearly set forth.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the lumbar and 
thoracic spine disability have been 
provided by the examiner and whether 
he/she has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2005).  

5.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim.  
The RO's consideration should include 
both the old and the revised rating 
criteria for the spine.  It should be 
noted that application of the new 
regulations is not appropriate prior to 
the effective date of the regulation 
changes.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


